159 U.S. 658 (1895)
GILLIS
v.
STINCHFIELD.
No. 661.
Supreme Court of United States.
Submitted November 11, 1895.
Decided November 25, 1895.
ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
*659 Mr. M.A. Wheaton, Mr. T.M. Kalloch, and Mr. F.J. Kierce for the motion.
Mr. J.C. Campbell, Mr. F.W. Street, and Mr. J.F. Rooney opposing.
THE CHIEF JUSTICE:
Neither in the pleadings nor in the proceedings during the trial, nor in the specifications of error below, was any Federal question specifically raised, nor was any right, title, privilege, or immunity of a Federal nature set up or claimed. Sayward v. Denny, 158 U.S. 180. It is, however, contended that the record shows that a Federal question arose in the case, as considered by both the Superior and the Supreme Courts, and was decided adversely to plaintiffs in error, namely, that Gillis had the right to follow what was known as the Rice vein, which had its apex on the Carrington mine, upon its dip, beneath the surface of the Pine Tree mine, and to appropriate to his own use the gold found *660 in that vein at the point of its intersection with the so-called West vein, which had its apex on the Pine Tree mine, because the Carrington mine was the older or prior location; and that this could only be determined by an application of sections 2322 and 2336 of the Revised Statutes. But the decision of the Supreme Court was clearly based upon the estoppel deemed by that court to operate against plaintiffs in error upon general principles of law and the statute of California in respect of such a conveyance as that to Stinchfield, irrespective of any Federal question. And this was an independent ground broad enough to maintain the judgment. The writ of error must, therefore, be dismissed. Eustis v. Bolles, 150 U.S. 361; Rutland Railroad Co. v. Central Vermont Railroad Co., 159 U.S. 630.
Writ of error dismissed.